[Cite as In re Adoption of G.V., 126 Ohio St. 3d 249, 2010-Ohio-3349.]




                                IN RE ADOPTION OF G.V.
     [Cite as In re Adoption of G.V., 126 Ohio St. 3d 249, 2010-Ohio-3349.]
When an issue concerning parenting of a minor is pending in the juvenile court, a
        probate court must refrain from proceeding with the adoption of that child
        — The determination of a parent-child relationship in the juvenile court
        proceeding must be given effect in the stayed adoption proceeding.
     (No. 2009-2355 — Submitted May 25, 2010 — Decided July 22, 2010.)
       APPEAL from the Court of Appeals for Lucas County, No. L-09-1160,
                                    2009-Ohio-6338.
                                  __________________
        PFEIFER, J.
        {¶ 1} In In re Adoption of Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-
4572, 853 N.E.2d 647, this court stated, "The issue presented for our review is
whether a probate court must refrain from proceeding with the adoption of a child
when an issue concerning the parenting of that child is pending in the juvenile
court. We hold that, in such circumstances, the probate court must defer to the
juvenile court and refrain from addressing the matter until adjudication in the
juvenile court." Id. at ¶ 8. We consider our holding in Pushcar to be dispositive
of the issue before us and affirm the judgment of the court of appeals.
                            Facts and Procedural History
        {¶ 2} G.V. was born on October 29, 2007. His birth mother and legal
father each executed a permanent-surrender agreement pursuant to R.C. 5103.15
in early November 2007. Appellee, Benjamin Wyrembek, timely registered with
the Putative Father Registry, and he filed an action to establish parental rights in
juvenile court in Fulton County on December 28, 2007. Appellants, Jason and
                             SUPREME COURT OF OHIO




Christy Vaughn, filed a petition for adoption in probate court in Lucas County on
January 16, 2008.
       {¶ 3} The probate court stayed its adoption proceedings pending
determination of paternity by the juvenile court in Lucas County, to which
Wyrembek's action had been transferred. After all relevant parties had submitted
to genetic testing, the juvenile court determined, by judgment entry dated March
17, 2009, that Wyrembek was the father of G.V., and it dismissed Wyrembek's
action due to the pending adoption proceedings.
       {¶ 4} The probate court concluded that R.C. 3107.07(A) governed the
adoption proceeding before it. Pursuant to that statute, an adoption can proceed
without the consent of a parent who has failed without justifiable cause to
communicate with or provide support for the child for a period of at least one year
immediately preceding either the filing of the petition for adoption or the
placement of the minor with the person petitioning for adoption. The court
concluded that the one-year period could not begin to run against Wyrembek until
his paternity had been established and found that the Vaughns had filed the
petition for adoption prematurely. On appeal, the court of appeals affirmed the
decision of the probate court. We accepted the Vaughns’ discretionary appeal.
                                      Analysis
       {¶ 5} "[T]he right of a natural parent to the care and custody of his
children is one of the most precious and fundamental in law." In re Adoption of
Masa (1986), 23 Ohio St. 3d 163, 164, 23 OBR 330, 492 N.E.2d 140, citing
Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599.
Santosky has been characterized as "requiring a clear and convincing evidence
standard for termination of parental rights because the parent's interest is
fundamental but the State has no legitimate interest in termination unless the
parent is unfit, and finding that the State's interest in finding the best home for the
child does not arise until the parent has been found unfit." Cruzan v. Director,




                                          2
                                 January Term, 2010




Missouri Dept. of Health (1990), 497 U.S. 261, 319, 110 S. Ct. 2841, 111 L. Ed. 2d
224 (Brennan, J., dissenting).
       {¶ 6} "Few consequences of judicial action are so grave as the severance
of natural family ties.” Santosky, 455 U.S. at 787, 102 S. Ct. 1388, 71 L. Ed. 2d 599
(Rehnquist, J., dissenting). Because adoption terminates fundamental rights of the
natural parents, "we have held that '* * * [a]ny exception to the requirement of
parental consent [to adoption] must be strictly construed so as to protect the right
of natural parents to raise and nurture their children.' " In re Adoption of Masa,
23 Ohio St. 3d at 165, 23 OBR 330, 492 N.E.2d 140, quoting In re Schoeppner
(1976), 46 Ohio St. 2d 21, 24, 75 O.O.2d 12, 345 N.E.2d 608. With "a family
association so undeniably important * * * at stake, "we approach the case before
us "mindful of the gravity" of the circumstances and the long-term impact on all
the concerned parties. M.L.B. v. S.L.J. (1996), 519 U.S. 102, 117, 117 S. Ct. 555,
136 L. Ed. 2d 473.      We turn now to our most recent pronouncement in this
important and contentious area of the law.
                             In re Adoption of Pushcar
       {¶ 7} In Pushcar, the child's mother married a man who was not the
biological father of the child, and that man attempted to adopt the child. 110 Ohio
St.3d 332, 2006-Ohio-4572, 853 N.E.2d 647. The natural father, who had not yet
been determined to be the father, opposed the adoption, and the issue was whether
his consent was necessary. We concluded that that father could not be shown to
have failed to communicate with or failed to support his child for one year
pursuant to R.C. 3107.07(A) until one year had elapsed from the time his
paternity was established. Id. at ¶ 14. An integral part of our analysis was our
holding that the probate court could not proceed with the adoption while "an issue
concerning the parenting of that child is pending in the juvenile court." Id. at ¶ 8.
       {¶ 8} Although the case involved a relatively narrow issue, our holding
was more general, as memorialized in the syllabus: "When an issue concerning



                                          3
                             SUPREME COURT OF OHIO




parenting of a minor is pending in the juvenile court, a probate court must refrain
from proceeding with the adoption of that child." It is clear that we did not intend
our holding or analysis to be restricted to parenting issues implicated by R.C.
3107.07(A). Rather, our use of general language shows that we intended the
holding to apply to all parenting issues pending in a juvenile court.
                              Application of Pushcar
       {¶ 9} As in In re Adoption of P.A.C., 126 Ohio St. 3d 236, 2010-Ohio-
3351, ___N.E.2d ___, the natural father in this case, Benjamin Wyrembek,
attempted to establish paternity prior to the filing of an adoption petition.
Wyrembek filed with the Putative Father Registry, something the natural father
did not do in P.A.C. The probate court in this case stated, “[W]hen a parentage
action is pending prior to the filing of the adoption petition, [it] must apply
Pushcar [110 Ohio St. 3d 332, 2006-Ohio-4572, 853 N.E.2d 647]. It must be
logically assumed that the Supreme Court of Ohio intended the probate court to
consider the findings of the juvenile court made while the adoption proceeding is
being held in abeyance.      In this case, the juvenile court has ruled that Mr.
Wyrembek is the father of the child who is the subject of this adoption
proceeding, therefore [this] Court hereby rules that for purposes of determining
the necessity of Mr. Wyrembek's consent, he is to be deemed a legal father.”
Based on the facts before it and its understanding of Pushcar, the probate court
dismissed the adoption petition. We conclude that the probate court properly
applied Pushcar and that the court of appeals properly affirmed the decision of
the probate court.
                                    Conclusion
       {¶ 10} Accordingly, we affirm the judgment of the court of appeals.
                                                                 Judgment affirmed.
       LUNDBERG STRATTON, O’CONNOR, and O’DONNELL, JJ., concur.
       BROWN, C.J., and LANZINGER and CUPP, JJ., dissent.




                                          4
                                     January Term, 2010




                                    __________________
         BROWN, C.J., dissenting.
         {¶ 11} Before a child can be adopted, R.C. 3107.06 requires that certain
persons and entities consent to the adoption. These persons include the mother of
the child, the father of the child, and, if applicable, the putative father of the child.
R.C. 3107.06. R.C. 3107.01(H) defines “putative father”1 and R.C. 3107.06(B)
defines “father”2 for the purposes of the adoption statutes.
         {¶ 12} Although consent is generally required from the persons
enumerated in R.C. 3107.06, R.C. 3107.07 sets forth exceptions to the consent
requirements.       R.C. 3107.07(A) allows a court to find parental consent
unnecessary when the parent has failed without justifiable cause to provide more
than de minimis contact with the minor or to provide for the maintenance and
support of the minor for a period of at least one year immediately preceding the

1. {¶ a} A “putative father” is defined as a man who may be a child’s father and to whom all of
the following apply:
    {¶ b} “(1) He is not married to the child’s mother at the time of the child’s conception or
birth;
    {¶ c} “(2) He has not adopted the child;
    {¶ d} “(3) He has not been determined, prior to the date a petition to adopt the child is filed,
to have a parent and child relationship with the child by a court proceeding pursuant to sections
3111.01 to 3111.18 of the Revised Code [parentage statutes], a court proceeding in another state,
an administrative agency proceeding pursuant to sections 3111.38 to 3111.54 of the Revised Code
[administrative-determination-of-paternity statutes], or an administrative agency proceeding in
another state;
    {¶ e} “(4) He has not acknowledged paternity of the child pursuant to sections 3111.21 to
3111.35 of the Revised Code.” (Emphasis added.) R.C. 3107.01(H).

2. {¶ a} A “father” is a man to whom any of the following apply:
   {¶ b} “(1) The minor was conceived or born while the father was married to the mother;
   {¶ c} “(2) The minor is his child by adoption;
   {¶ d} “(3) Prior to the date the petition was filed, it was determined by a court proceeding
pursuant to sections 3111.01 to 3111.18 of the Revised Code [parentage statutes], a court
proceeding in another state, an administrative proceeding pursuant to sections 3111.38 to 3111.54
of the Revised Code [administrative-determination-of-paternity statutes], or an administrative
proceeding in another state that he has a parent and child relationship with the minor;
   {¶ e} “(4) He acknowledged paternity of the child and that acknowledgment has become final
pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code.” (Emphasis added.)
R.C. 3107.06(B).




                                                 5
                                SUPREME COURT OF OHIO




filing of the adoption petition or the placement of the minor in the home of the
petitioner.
        {¶ 13} Under R.C. 3107.07(B)(1), a putative father’s consent is
unnecessary when he fails to register as the minor’s putative father with the
Putative Father Registry not later than 30 days after the minor’s birth. R.C.
3107.07(B)(2) states that a putative father’s consent is not required when the court
finds, after proper service of notice and hearing, that the putative father (1) is not
the father of the minor, (2) has willfully abandoned or failed to care for and
support the minor, or (3) has willfully abandoned the mother of the minor during
her pregnancy and up to the time of her surrender of the minor or the minor’s
placement in the home of the petitioner, whichever occurs first.
        {¶ 14} In the case before us, the primary issue is whether appellee
Benjamin Wyrembek’s consent to the adoption is required. It is undisputed that
Wyrembek timely registered with the Putative Father Registry. Accordingly, R.C.
3107.07(B)(2) should be applied to Wyrembek to determine whether his consent
to the adoption is necessary.
        {¶ 15} In order to require the probate court to use the more exacting
standards of R.C. 3107.07(A) in determining whether his consent is necessary,
rather than the less stringent standards of R.C. 3107.07(B)(2), Wyrembek seeks to
change his status in the adoption proceeding from putative father to father based
on a finding made after the adoption petition was filed. Wyrembek contends that
if a judicial proceeding to establish paternity has been filed in juvenile court prior
to the filing of an adoption petition in probate court, the adoption proceeding must
be stayed until the paternity proceedings are completed.         Wyrembek further
contends that the juvenile court’s paternity determination must be used by the
probate court to determine the status and rights of the respective parties in the
adoption proceeding.




                                          6
                                January Term, 2010




        {¶ 16} The majority agrees with Wyrembek and holds that the adoption
proceedings must be stayed pending completion of the juvenile court paternity
proceedings, that the juvenile court’s finding of paternity must be recognized by
the probate court, and that Wyrembek’s new status as “father” rather than
“putative father” requires that the probate court apply the consent-to-adoption
exception contained in R.C. 3107.07(A). In so holding, the majority fails to apply
the unambiguous language of the relevant adoption statutes, erroneously relies on
In re Adoption of Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-4572, 853 N.E.2d
647, and contravenes the express adoption policy established by the General
Assembly.
                                Statutory language
        {¶ 17} The majority’s opinion ignores the unambiguous statutory
language that requires that participants’ status be determined at the time an
adoption petition is filed.
        {¶ 18} The definition of “putative father” specifically provides that a man
is a putative father if “[h]e has not been determined, prior to the date a petition to
adopt the child is filed, to have a parent and child relationship” with the child
through a court or administrative proceeding.           (Emphasis added.)        R.C.
3107.01(H).     Similarly, the definition of “father” under R.C. 3107.06(B)(3)
provides that to establish a parent-child relationship through court or
administrative proceedings, the court or administrative determination must be
completed “[p]rior to the date the [adoption] petition was filed.” In other words,
when an adoption petition is filed, the statutes require the status of the parties
involved to be ascertained at that time.
        {¶ 19} The statutes are absolutely clear that the child may be adopted
without a putative father’s consent when he fails to register with the Putative
Father Registry or to establish a parent-child relationship through one of the
judicial or administrative means set forth in R.C. 3107.06(B) before the adoption



                                           7
                              SUPREME COURT OF OHIO




petition is filed. The statutes also are absolutely clear that consent is required
from a putative father who timely registers with the Putative Father Registry
unless the exception set forth in R.C. 3107.07(B)(2) applies. Nothing in the
adoption statutes provides for a stay of the adoption proceedings to allow for the
filing of or completion of pending actions to establish paternity.
                                      Pushcar
       {¶ 20} The majority relies upon this court’s previous decision in In re
Adoption of Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-4572, 853 N.E.2d 647, to
support its holding in this case.     But the majority’s reliance on Pushcar is
misplaced.
       {¶ 21} Pushcar addressed the need for a stay of adoption proceedings
when the party petitioning for adoption relies on R.C. 3107.07(A) to divest a
father of his parental rights. This court held that in order for the R.C. 3107.07(A)
exception to consent to apply, the petitioner must prove paternity, and a stay of
the adoption proceeding was necessary to allow for the juvenile court to complete
the proceedings to establish paternity. The adoption petition in this case did not
allege that Wyrembek’s consent was not required under R.C. 3107.07(A), but
instead asserted that Wyrembek’s consent was unnecessary based upon R.C.
3107.07(B). Therefore, there is no need to establish paternity for the purposes of
R.C. 3107.07(A) and the reasoning of Pushcar is inapplicable to the facts
currently before the court.
       {¶ 22} More importantly, Pushcar failed to address the relevant statutory
language of the adoption statutes regarding the time at which a participant’s status
is determined and was based in large part upon this court’s decision in In re
Adoption of Sunderhaus (1992), 63 Ohio St. 3d 127, 585 N.E.2d 418, which was
decided prior to the creation of the Putative Father Registry and the enactment of
the accompanying amendments to the adoption statutes. Am.Sub.H.B. No. 419,
146 Ohio Laws, Part III, 4660. In Sunderhaus, this court found that the ability of




                                          8
                                    January Term, 2010




a court to dispense with the consent requirement under R.C. 3107.07(A) is
dependent upon the establishment of a parent-child relationship and that
establishing the parent-child relationship requires a judicial ascertainment of
paternity. Id. at 130.
        {¶ 23} This analysis is consistent with the statutory scheme in place at the
time.3 At the time Sunderhaus was decided by this court, the only statutorily
available method for an unwed biological father to establish a parent-child
relationship was through a judicial proceeding.               By relying on Sunderhaus,
Pushcar failed to recognize that new, alternative statutory methods existed for an
unwed biological father to establish a parent-child relationship in addition to a
judicial determination.
        {¶ 24} The Pushcar majority’s reliance on Sunderhaus is further called
into question given the unclear nature of the facts of Pushcar. Pushcar’s facts
suggest that the natural father already had an established parent-child relationship
prior to the filing of the juvenile court proceedings. Pushcar, 110 Ohio St. 3d 332,
2006-Ohio-4572, 853 N.E.2d 647 at ¶1, 4. It is also unclear in Pushcar whether
the juvenile court proceeding was initiated to establish a parent-child relationship
judicially or to enforce the natural father’s visitation rights based upon his
established parent-child relationship. Id.
        {¶ 25} Because the analysis of Pushcar fails to address the relevant
statutory provisions, relies upon Sunderhaus, and is based on factual
circumstances that are unclear from the opinion, I find that Pushcar’s holding is
of limited value and should not be extended beyond the R.C. 3107.07(A) context.
                       The General Assembly’s adoption policy



3. At the time, R.C. 3107.06 provided that a father’s consent to adoption was required “if the
minor was conceived or born while the father was married to the mother, if the minor is his child
by adoption, or if the minor has been established to be his child by a court proceeding.”
Am.Sub.H.B. No. 790, 142 Ohio Laws, Part III, 5323, 5333.




                                               9
                            SUPREME COURT OF OHIO




       {¶ 26} The majority’s holding is also contrary to the public policy clearly
expressed in the current adoption statutes. Justice Cupp’s dissent correctly sets
forth the legislative history and objectives of the 1996 amendments to Ohio’s
adoption statutes.
       {¶ 27} The express legislative direction contained within the adoption
statutes requires determination of the status of the participants at the time the
adoption petition is filed. This advances the goals of the 1996 amendments to the
adoption statutes by avoiding the delays inherent in allowing ancillary litigation
regarding status to complete before considering the adoption petition. While the
majority may disagree with the statutory scheme and its potentially harsh result in
these circumstances, it is not this court’s place to disregard clear statutory
language to come to a result that the majority finds more equitable in this case.
This court should respect the policy decisions made by the General Assembly in
enacting the amended adoption statutes and apply the statutory language as
written.
                                   Conclusion
       {¶ 28} Wyrembek timely registered with the Putative Father Registry, but
failed to establish a parent-child relationship before the adoption petition was
filed. Therefore, Wyrembek is a putative father for the purposes of the adoption
proceedings. The probate court should have conducted a hearing to determine
whether Wyrembek’s consent was necessary in accordance with R.C.
3107.07(B)(2). Staying the probate court’s adoption proceedings for a juvenile
court proceeding to establish paternity is inappropriate in light of the clear
directive of the adoption statutes and unnecessarily delays adoption proceedings
contrary to the intent of the General Assembly.
       {¶ 29} For the foregoing reasons, I would reverse the judgment of the
Sixth District Court of Appeals and remand the cause for further consideration.
                              __________________




                                        10
                               January Term, 2010




       LANZINGER, J., dissenting.
       {¶ 30} I respectfully dissent based on my dissent in In re Adoption of
P.A.C., 126 Ohio St. 3d 236, 2010-Ohio-3351, ___ N.E.2d ___.
       {¶ 31} Although Wyrembek filed a parentage action to determine whether
he had a parent-child relationship with G.V., that action had not concluded when
the adoption petition was filed. Therefore, under the plain language of R.C.
3107.01(H), Wyrembek remains within the definition of “putative father,” and
R.C. 3107.07(A) does not apply. Because Wyrembek had timely registered as a
putative father, the trial court should have held a hearing to determine whether his
consent is not required under R.C. 3107.07(B)(2).
       {¶ 32} For the foregoing reasons, I would reverse the judgment of the
Sixth District Court of Appeals and remand the case to the probate court for
further proceedings.
                               __________________
       CUPP, J., dissenting.
       {¶ 33} Our role with regard to statutory interpretation is to apply clear and
unambiguous statutes as written and to engage in no further interpretation. State
ex rel. Burrows v. Indus. Comm. (1997), 78 Ohio St. 3d 78, 81, 676 N.E.2d 519. It
is our duty to enforce a statute as written and to not add or subtract language from
the statute. In re Adoption of Holcomb (1985), 18 Ohio St. 3d 361, 366, 18 OBR
419, 481 N.E.2d 613. And I agree with Chief Justice Brown’s analysis regarding
the plain and unambiguous requirements of the statutes applicable to this matter.
       {¶ 34} In this case, appellant registered on the Putative Father Registry.
However, appellant failed to have determined by a court or administrative
proceeding prior to the date the adoption petition was filed that he had a parent-
child relationship with the child.           R.C. 3107.06(B), 3107.01(H), and
3107.07(B)(1). The adoption statutes require that the statuses of the parties in an
adoption proceeding involved be ascertained at the time the adoption petition is



                                        11
                            SUPREME COURT OF OHIO




filed. Consequently, R.C. 3107.07(A), which sets out when a parent’s consent to
adoption is not required, is not applicable here, because appellant’s status at the
time the adoption petition was filed was as a putative father. This result may
seem harsh. Nevertheless, appellant is a “putative father,” as that term is defined
in R.C. 3107.01(H), and his consent is necessary, R.C. 3107.06(C), unless one of
the R.C. 3107.07(B)(2) exceptions applies to negate his right to consent.
        {¶ 35} I also agree with Justice Lanzinger’s conclusion that the holding in
In re Pushcar, 110 Ohio St. 3d 332, 2006-Ohio-4572, 853 N.E.2d 647, should be
applied herein.    The Pushcar syllabus plainly states that “[w]hen an issue
concerning parenting of a minor is pending in the juvenile court, a probate court
must refrain from proceeding with the adoption of that child.” Id. Clearly, the
stay required by Pushcar applies to this case.
        {¶ 36} The majority’s application of Pushcar to this case, however, takes
the Pushcar holding too far by permitting a party’s consent-to-adoption status to
change even after the adoption petition has been filed, in clear contradiction of
the language of the statute. Expanding Pushcar in this way amounts essentially
to judicially waiving the requirement that any determination that a man is the
natural father – for purposes of the adoption proceeding – be made prior to the
time the adoption petition is filed with the probate court. R.C. 3107.01(H). This
extension of Pushcar is contrary to both the General Assembly’s clear statutory
directive and to the public policy that it has clearly expressed in the adoption
statutes.   That the biological-parent determination must be made before an
adoption petition is filed in order to legally fix the necessity of obtaining that
person’s consent to the adoption is a mandatory statutory requirement (which the
majority seems intent on judicially writing out of the statute). The majority’s
decision today serves only to undermine the effectiveness of the provisions
pertaining to putative fathers and to upend Ohio’s orderly adoption process.




                                        12
                               January Term, 2010




       {¶ 37} Ohio’s adoption laws were amended in 1996 to streamline the
adoption process. Am.Sub.H.B. No. 419, 146 Ohio Laws, Part III, 4660. This
statutory enactment had among its primary objectives the establishment of
statewide standards for adopting a child and the reduction of the time necessary to
finalize an adoption from what was often four years before the statutory change,
to between nine and 24 months under the current framework. 64 Ohio Report No.
215, Gongwer News Service, Inc. (Nov. 9, 1995) 6. Another objective of the
legislation was to prevent children from being forcibly removed from their
adoptive families after a biological father belatedly exercised parental rights. 64
Ohio Report No. 198, Gongwer News Service, Inc. (Oct. 17, 1995) 1.
       {¶ 38} To achieve these goals while also upholding the rights of the
natural parents, the child, and the adoptive parents, the General Assembly created
the Putative Father Registry and other options for putative fathers to maintain
consent-to-adoption rights. Legislative Service Commission Final Bill Analysis,
Am.Sub.H.B. No. 419, 121st General Assembly; 65 Ohio Report No. 56,
Gongwer News Service, Inc. (Mar. 21, 1996) 6; In re Adoption of Zschach (1996),
75 Ohio St. 3d 648, 651-652, 665 N.E.2d 1070. After holding open hearings,
inviting input from the public and adoption advocates, and reviewing adoption
policy, the General Assembly enacted statutes requiring putative fathers to
promptly demonstrate their commitment to meeting the responsibilities of
parenthood. R.C. 3107.061, 3107.062 and 3107.07(B)(1); Zschach, 75 Ohio St. 3d
at 651-652, 665 N.E.2d 1070.       The United States Supreme Court has also
sanctioned the use of putative-father registries as mechanisms to facilitate the
adoption process. Lehr v. Robertson (1983), 463 U.S. 248, 263-264, 266-268,
103 S. Ct. 2985, 77 L. Ed. 2d 614.
       {¶ 39} As this court has previously observed, the “goal of the adoption
statutes is to protect the best interests of children. In cases where adoption is
necessary, this is best accomplished by providing the child with a permanent and



                                        13
                             SUPREME COURT OF OHIO




stable home, and ensuring that the adoption process is completed in an
expeditious manner.” (Citation omitted.) Zschach at 651. The express legislative
direction contained within the adoption statutes that requires the status of the
biological father to be determined at the time the adoption petition is filed is one
that the legislature has determined advances this goal.
       {¶ 40} In contrast, the majority’s application of In re Pushcar to the case
now before us is in direct contravention of the clearly expressed requirements of
the statute. Without the benefit of the input available to the legislature on the
benefits or detriments of any aspect of adoption policy, the majority of this court
nullifies the express and specific language of the statutes and overrides the
legislature’s articulated policy decisions, substituting its own. The 1996 revisions
to the adoption statutes were designed to provide more predictability and certainty
in the adoption process, with due regard to the rights of the biological parents, and
are consistent with the goal of expeditiously moving children through the
adoption process into permanent and stable homes. The court’s decision today is
inconsistent with those objectives and calls into question the viability of any
adoption currently in process. In the end, the result of the majority opinion is to
excuse appellant’s failure to demonstrate his commitment to meeting the
responsibilities of parenthood in the manner provided by the applicable statutes,
and leaves the child in legal limbo.
       {¶ 41} In this case, appellant registered with the Putative Father Registry.
However, appellant failed to establish before the adoption petition was filed that
he had a parent-child relationship with the child. The decision by the majority,
which permits appellant’s status to change based on the outcome of the juvenile
court proceedings, is not authorized by the adoption statutes and is inappropriate
in light of the clear directive of those statutes. Because appellant was legally a
“putative father” and not a “father” at the time the adoption petition was filed, the




                                         14
                               January Term, 2010




probate court should have determined appellant’s status with respect to whether
his consent was necessary under R.C. 3107.07(B)(2). Failing to do so was error.
       {¶ 42} I must respectfully dissent from this court’s holding.
                             __________________
       Voorhees & Levy, L.L.C., and Michael R. Voorhees, for appellants, Jason
and Christy Vaughn.
       McQuades Co., L.P.A., and Alan J. Lehenbauer, for appellee, Benjamin
Wyrembek.
       Susan Garner Eisenman and Mary Beck, urging reversal for amicus curiae,
American Academy of Adoption Attorneys.
                           _____________________




                                        15